Citation Nr: 0201926	
Decision Date: 02/27/02    Archive Date: 03/05/02

DOCKET NO.  94-46 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.

The current appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The RO denied entitlement to 
service connection for hearing loss, and granted entitlement 
to service connection for PTSD, with assignment of a 10 
percent evaluation effective from March 1, 1994.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1994, a transcript of which has been 
associated with the claims file.  

In December 1994 the Hearing Officer granted entitlement to 
an increased evaluation of 30 percent for PTSD effective from 
March 1, 1994, and affirmed the denial of service connection 
for hearing loss.  

The Board of Veterans' Appeals (Board), in a November 2000 
decision, granted an increased evaluation to 50 percent for 
PTSD and affirmed the denial of entitlement to service 
connection for hearing loss.  The Board's decision was 
appealed to The United States Court of Appeals for Veteran 
Claims (Court).  The Court vacated and remanded the Board's 
decision in an order dated in May 2001 pursuant to a motion 
for remand by the Secretary of VA to ensure compliance with 
recent legislation enacted while the veteran's appeal was 
pending at the Court.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).

The veteran via his representative has submitted additional 
evidence directly to the Board - accompanied by a waiver of 
initial review of the additional information by the RO.

The issue of entitlement to service connection for hearing 
loss is referred for additional development.  The Board is 
undertaking additional development on this issue pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002 
(to be codified at 38 C.F.R. § 19.9(a)(2)).  Upon completion, 
the Board will furnish notice of such development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 
23, 2002) (to be codified at 38 C.F.R. § 20.903)).  Following 
such development and a response from the veteran or the time 
for response has passed, the Board will prepare a separate 
decision on the issue of entitlement to service connection 
for hearing loss.


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claim and all 
available, relevant evidence necessary for the disposition of 
the appeal has been obtained by the RO.

2.  PTSD is productive of not more than considerable social 
and industrial impairment. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. 3.102, 4.2, 4.7, 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), 4.130, Diagnostic Code 9411 (effective November 7, 
1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As a preliminary matter, the Board notes that VA has been 
unable to obtain the appellant's service medical records, 
which are presumed lost in the 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri. 

Post-service medical records show that in May 1994, the 
veteran underwent a special psychological evaluation for VA 
compensation purposes.  At that time, it was reported that 
most of the time he lived in a fantasy where he did not have 
to face anything.  He had reportedly been married once, from 
1960-1965, and disclosed that he had had a difficult 
relationship with his thirty-three-year-old son that had 
become somewhat better but was still strained.  He described 
himself as being isolated most of the time and neither 
communicative nor affectionate.  He had not found it easy to 
relate to significant others.  He had lived alone in a house, 
which he owned.  Other interpersonal relationships also were 
a problem, and he described considerable anger at work, where 
he had been passed-over.  He had acquired a Bachelor of Arts 
Degree in Liberal Arts in 1958, and also had done graduate 
work.

He had worked for CBS news for 30 years as a facilities 
manager, but said he did not have much of a job any longer; 
that he had been pulled from his department several years 
before, and had been deliberately isolated; that he was no 
longer given funding for his projects; that he had been 
overlooked for promotion as he did not fit the mold and had a 
"bad temper and mouth" problem.  However, he had kept his job 
long enough to receive a retirement pension.

He reported that he had been seen by a chiropractor for 
various complaints including those associated with 
depression.  He said he had been depressed since Korea, and 
had had prior problems with both drugs and alcohol, but was 
currently sober.  He had received counseling at VA 
(Sepulveda) and elsewhere prior to 1994 referable to his wife 
and marriage.  


The veteran disclosed that he had a problem with chronic 
auditory and visual hallucinations of people screaming, 
explosions, and smells of Korea, all of which had become more 
pronounced since he had stopped drinking.

The Minnesota Multiphasic Personality Inventory (MMPI) was 
felt to be invalid for a number of possible but inconclusive 
reasons.  He was diagnosed with PTSD under Axis I.  

The examiner noted that the veteran's demonstrated need for 
psychiatric outpatient treatment over the years was 
consistent with the diagnosis of PTSD.  The examiner further 
noted that despite some problems the veteran had with 
relations with people on the job, he had worked steadily for 
CBS as a manager for thirty years.  While he had not reached 
his fullest potential at work, his industrial impairment was 
somewhat minimal; and, after work, he led an isolated mildly 
impaired social existence.

VA conducted a special psychiatric examination of the veteran 
in May 1994.  He described a full spectrum of PTSD symptoms 
from hypervigilance and irritability to nightmares, intrusive 
recollections, dissociative-like symptoms of hearing 
screaming and incoming mortar sounds.  He avoided external 
exposure to things that reminded him of war.  He had been 
isolative during those years and subject to depression.  He 
had stopped drinking completely in 1985, before which he had 
had three arrests for drunk driving and had gone to 
Alcoholics Anonymous (AA).  About that time, he had begun 
psychotherapy with VA.  

He had had a stable work history with CBS where he was a 
stage operations manager.  He felt he had not been promoted 
because of his short temper and difficulty relating to 
others.  The veteran reported that he first sought 
professional help around 1966 after his first arrest for 
drunk driving.  He also treated for about one year with a 
private psychiatrist in 1972 when he had had problems with 
relationships.  He was still drinking at the time.  

He sought therapy again in 1988 and sought help from VA, 
where he had just begun psychotherapy with one of the 
residents.  He felt that setting was the first in which 
people had been able to understand and respond to his war 
experiences.

He was first married from 1960 to 1963.  He disclosed that 
drinking might have interfered with his marriage.  He had a 
thirty-three-year old son from that marriage whom he saw 
regularly.  He had had several relationships, but none had 
lasted more than a few years, and he had had no intimate 
relationships for the past ten years.  He stated that he had 
no friends and led a very isolative life.  

He spent time from work and worked on his vehicle, listened 
to music, and attended lectures.  At times his mood was 
depressed, but generally for no more than a few days at a 
time.  

On mental status examination the veteran was alert, oriented, 
cooperative, and casually but neatly dressed.  His affect was 
generally appropriate, though somewhat constricted in range.  
He was uniformly serious and displayed little humor.  He 
stated he was not accustomed to talking about his war 
experiences as he had almost never done this before.  His 
speech was halting when he provided details about some of his 
experiences in Korea.  

Overall, his mood appeared to be mildly to moderately 
depressed.  He reported occasional suicidal ideation but no 
current plan or intent.  The examiner recorded that he 
observed no evidence of psychosis or cognitive impairment, 
and he appeared to be an intelligent and articulate man.  He 
tended to deny his feelings and stated that it was painful 
for him to see how isolated and antisocial he had become.  
PTSD was pertinently diagnosed.

In an October 1994 letter Dr. SMEF, a private physician 
advised that the veteran was under his care for anxiety and 
depression.  He recommended hypnotherapy to help his 
condition.

In a November 1994 letter SJ, a certified hypnotherapist, 
advised that she had treated the veteran for anti-social 
behavior including rage, isolation, low self-esteem, guilt, 
and depression.  All of the foregoing was said to have had a 
negative effect on his personal relationships, including 
marriage and job progression.  

Also received in 1994 was a letter from MS, DDS, who advised 
that the veteran had been his patient for over ten years.  
During that time he had exhibited many oral manifestations 
and habit patterns consistent with stress.  He had been 
diagnosed as having mild to severe temporomandibular joint  
dysfunction with frequent acute symptoms.  

He had been shown to be a "bruxer and clencher" [sic], and 
had worn his teeth down from these oral habits.  He 
frequently broke and chipped his teeth and fillings, and 
constantly complained of joint, muscle and tendon soreness, 
tenderness, cramping and spasm.  He had been treated for all 
of the foregoing without success.  He found it impossible to 
stick to any regiment of oral treatment because of his 
nervousness, and irritability to any removable appliance 
placed in his mouth.

The veteran provided oral testimony before a Hearing Officer 
at the RO in November 1994, a transcript of which has been 
associated with the claims file.  At that time he was rated 
as 10 percent disabled by PTSD, and argued that the 
evaluation did not truly reflect the nature and extent of its 
severity.  His testimony was essentially consistent with 
descriptions of symptoms provided on previous VA 
examinations.

VA conducted a special psychiatric examination of the veteran 
in April 1998.  The examiner recorded that the claims file 
had been made available for review.  He noted that the 
veteran's last contact for treatment was with a 
hypnotherapist two or three years previously due to total 
absence of any social life and nightmares.  The veteran 
described experiences from combat and related that he was 
overwhelmed by guilt feelings.  When he saw Asians he 
wondered if his actions indirectly hurt them.  He avoided 
watching any war movies because they would upset him too 
much.  

About two years prior, his girlfriend invited him to watch 
the movie Forest Gump.  The battle scenes caused him to have 
a "setback" of major proportions.  He started to drink 
alcohol again after having been abstinent for two years.  He 
also resumed smoking cigarettes.  His nightmares had 
worsened.  He had awakened at night screaming while sweating 
excessively.  

His sleep became severely disrupted and his social life was 
"snuffed out."  His girlfriend had deserted him because of 
his abhorrent behavior.  He stated that the noise factor in 
the movie had a terrible effect on him.  He was unable to 
tolerate any loud noises such as the telephone ringing, 
sirens blaring, or airplanes landing.  

His home was located near the airport and the sound of jet 
planes constantly reminded him of incoming mortars.  He was 
unable to move because of real estate conditions.  As a 
result, he had become reclusive and lived by himself.  He 
reported that he had developed a twitching movement of his 
body, which he claimed, was secondary to nightmares and 
intrusive memories.  He had become more anxious, irritable 
and hypervigilant.  Most of the time he tried to avoid having 
any thoughts about his war experiences in Korea, and because 
of that, avoided any more treatment sessions for PTSD 
symptoms.  He stated "I don't want to talk about it."

On a normal day he got up and went to work.  He was employed 
by CBS.  He stated that they had "moved me into a box and I 
work alone."  In the beginning he worked in the animation 
department, but had been removed from that position.  His job 
consisted of checking the payroll for employees.  At times he 
might be assigned to do other odd jobs.  He had been employed 
by CBS for thirty-eight years.  Over the years he had 
developed a lot of anger over his current work conditions and 
the politics involved at his job.  

He felt that he was not emotionally equipped to deal with 
that.  He also harbored a lot of anger about the fact that he 
had been unable to help his depression because of his 
restricted social life.  He explained that his drinking 
probably compensated for the lack of any social life.  He had 
about a six pack each night.  

In addition, he might also have some wine or whiskey.  In the 
past he attended AA meetings, but had ceased to do so because 
he was ashamed to face the people he had gotten to know 
there.  He had had thoughts of suicide, but no longer 
entertained such ideas.  During his free time he worked on 
his car.  He had also quit visiting any of his friends, even 
if they had invited him.

On mental status examination the veteran was alert and well 
oriented times three.  His affect and mood were not depressed 
or anxious, but somewhat constricted.  He demonstrated some 
difficulty in talking about the war experiences, but 
generally his speech was relevant, coherent, and logical.  He 
claimed to hear voices and the voices were of a former 
girlfriend.  He had heard these voices for five years.  

Occasionally he felt that people may be after him.  Cognitive 
testing showed that he had some difficulty in remembering the 
sequence of presidents starting from Clinton to Kennedy.  He 
was able to retain and recall two out of three objects after 
three minutes.  He did well in proverb interpretations, 
calculations, and similarities.  He had good insight and 
judgment was not impaired.

The pertinent diagnosis was PTSD.  The examiner considered 
the veteran to be moderately impaired.  He noted that the 
veteran presented with a range of symptoms that fulfilled the 
criteria of PTSD.  The examiner recorded that the veteran's 
primary problem, secondary to PTSD, was his poor social life.  
He felt that PTSD had restricted and impaired his ability to 
relate to other people.  He also showed some impairment of 
memory.  The examiner noted that the memory impairment may be 
related to his alcohol abuse, and hearing voices may be drug 
induced.  His Global Assessment of Functioning (GAF) Scale 
was 60/60.

A special independent psychiatric examination of the veteran 
for VA compensation purposes was conducted in March 2000.  He 
complained of nightmares and depression.  He was reluctant to 
talk about his combat experiences.  After his return from 
Korea he developed symptoms such as nightmares about his war 
experiences almost every night, with poor sleep.  At times he 
awakened screaming.  He had flashbacks about his war 
experiences "all of the time."

The veteran stated that while in the office he had 
experienced intrusive thoughts and vivid memories about his 
war experiences; however, these did not seem to interfere 
with his ability to continue the interview and establish 
rapport with the interviewer, or interfere with his ability 
to answer questions appropriately.  

The veteran related that he was unable to watch war movies or 
talk about the war.  He also had a hard time watching any 
type of violence on television.  He reported that he had a 
low mood; however, this was mostly after he lost his job in 
December 1998.  

He reported having a variable appetite.  He had had suicidal 
ideations; however, he denied any plans or intentions.  He 
also denied having any psychotic symptoms, including auditory 
and visual hallucinations, as well as delusions.

The veteran denied any psychiatric hospitalizations.  A 
psychiatrist had followed him on an outpatient basis in 1963 
and 1964, again in 1973 and 1979, and in 1990.  At the time 
of the examination, he was not being followed by a 
psychiatrist and had not attended any groups at the VA 
hospital.  He stated that when he had seen the psychiatrist 
he had not received any medications.  He stated "It didn't 
help."

The veteran reported he was in management for CBS Television 
for 40 years, but was laid off in December 1998.  The reason 
for the layoff was downsizing; however, he stated that there 
may have been other reasons, namely the fact that his 
supervisor did not like his aggressive attitude and "big 
mouth."  He was divorced and had one child.  

He had a Bachelors Degree in Liberal Arts.  He denied any use 
of street drugs; however, he reported drinking alcohol 
heavily during the time period of 1975 through 1985.  He 
stopped drinking in 1985 and attended AA meetings.  He 
reported that he had had a brief relapse, but denied any use 
of alcohol at that time.  He was in jail on two occasions for 
driving under the influence.

He lived alone and spent his day taking care of his 
apartment.  He was able to perform his household chores and 
cook for himself.  He was able to take care of his grooming 
by bathing and showering.  He had a few friends.  He took 
care of his own finances and arranged his own transportation.

On mental status examination the veteran appeared well 
groomed.  He was cooperative during the interview, with good 
eye contact and normal psychomotor activity.  There were no 
abnormal movements noted.  He sat in a chair fairly 
comfortably.  He did not appear to be intoxicated.  He was 
able to establish a good rapport with the examiner.  His mood 
was mildly dysphoric.  

Affect was constricted; however, he was able to smile at 
times.  Speech was of normal rate, volume, and rhythm.  His 
thought processes were logical and goal-directed.  He was 
able to follow the conversation and answered questions 
appropriately.

He denied any suicidal or homicidal ideations, delusional 
thinking or ideas of reference.  He denied any auditory or 
visual hallucinations.  His level of consciousness was alert.  
He was oriented to person, place, and date.  He was able to 
recall three items (car, yellow, house) immediately and two 
items out of three after five minutes.  He was able to recall 
his date of birth and address without problems.  He was able 
to spell the word "world" backward without hesitation.  He 
was able to subtract serial 7's times four without hesitation 
from 100.  He was also able to add 7 + 5 and subtract 20 - 7 
with no problems.

When asked how a table and chair were similar, he stated that 
they were both pieces of furniture.  When asked to explain 
the meaning of the proverb, "Don't cry over spilled milk," he 
stated "It is not worth dwelling over things that cannot be 
changed."  When asked "What would you do if you found a 
stamped, addressed letter on the ground," he stated, "I would 
mail it."  When asked, "What would you do if someone yelled 
'fire' in a theater," he stated "I'd call for help."  



His general fund of knowledge was adequate.  He was able to 
name four past presidents and three countries in Europe.  
Insight was within normal limits and impulse control was 
normal.

The examiner recorded that the veteran did not have 
impairment of thought process or communication, delusions or 
hallucinations, inappropriate behavior, or suicidal or 
homicidal thoughts.  The examiner recorded that the veteran 
did have the ability to maintain minimal personal hygiene and 
other basic activities of living.  He was oriented to person, 
place and time.  His short- and long-term memory was intact.  

The veteran did not have obsessive or ritualistic behavior 
that interfered with routine activities.  He did not have 
irregular rate and flow of speech or any irrelevant, 
illogical or obscure speech patterns.  He reported some low 
mood; however, he stated that this was mostly related to the 
loss of his job in December 1998.

The veteran did not have impaired impulse control.  He 
complained of poor sleep with nightmares every night and, at 
times, he awakened screaming.  These appeared to minimally 
interfere with his daily activities.  

The examiner diagnosed PTSD, chronic; alcohol dependence, in 
full sustained remission.  The level of stressors was 
considered moderate (unemployment and financial).  The GAF 
was 65/65.  

The examiner noted that currently the veteran complained of 
poor sleep with nightmares every night.  Also, he had 
flashbacks throughout the day every day, with vivid intrusive 
memories as well.  He also avoided situations and 
conversations, which reminded him of his war experiences, 
such as war movies, news on television, etc..  He also 
reported having some low mood with variable appetite, as well 
as occasional suicidal ideations, but no plan or intent 
during the past two years.  



The examiner noted that the veteran met the criteria for 
PTSD; however, they appeared to minimally interfere with his 
daily activities.  In fact, during the interview, he stated 
that he had vivid intrusive memories while talking to the 
examiner, but these memories did not appear to interfere with 
his ability to continue the interview, to establish a good 
rapport with the examiner or to follow a conversation and 
answer questions appropriately.

The examiner recorded that the veteran had a stable job at 
CBS Television for over 40 years; therefore, it appeared that 
his symptoms, over the years did not interfere in any 
significant way with his ability to perform at work.  

During the interview he was able to follow the conversation 
and answer questions appropriately.  He was very attentive.  
On formal mental status examination he was found to be 
cognitively intact, with good memory, attention and 
concentration.  At this time he had the ability to maintain 
concentration and attention on a sustained basis, as well as 
understand, remember and carry out simple, one- and two-step 
job instructions, as well as more complex job instructions.  
He would not have difficulty interacting with the public, 
potential supervisors or co-workers in an appropriate manner.  

The examiner recorded that based on the evaluation, the 
veteran's prognosis was fair; however, he would probably 
benefit from receiving appropriate psychiatric care.  Based 
upon his presentation, he was capable of appropriately 
managing funds at the present time.


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  




The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupation.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

With regard to conclusions reached on any given medical 
issue, the United States Court of Appeals for Veterans Claims 
(Court) has repeatedly admonished that VA cannot substitute 
its own judgment or opinion for that of a medical expert.  
See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 (1991).



The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress or the Secretary 
provided otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  As there is no indication that the Secretary has 
precluded application of either the old or amended version of 
the pertinent regulations, due process considerations dictate 
that the veteran's claim for an increased evaluation for PTSD 
be evaluated under the pertinent regulations effective both 
before and after the November 7, 1996 amendment.  See Bernard 
v. Brown, 4 Vet. App. 384 (1995).

The previous schedular provisions (prior to November 7, 1996) 
of 38 C.F.R. § 4.132, Diagnostic Code 9411, applicable to 
PTSD claims, require that evaluation will be based on certain 
criteria:  When the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; and there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, and the 
veteran is demonstrably unable to obtain or retain 
employment, a 100 percent rating is assignable.  

When the ability to establish and maintain effective or 
favorable relationships with people is severely impaired, and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment, a 70 percent rating is 
assignable.  



When the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment, a 50 percent rating is 
assignable.  

When there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to provide definite industrial 
impairment, a 30 percent evaluation may be assigned.  

In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court stated that the term "definite" in 38 C.F.R. § 4.132 
was "qualitative" in a manner that would quantify the degree 
of impairment for purposes of meeting the statutory 
requirement that the Board articulate "reasons and bases" for 
its decision.  38 U.S.C.A. § 7104(d)(1).  In a precedent 
opinion, the General Counsel of VA concluded that "definite" 
is to be construed as representing a degree of social and 
industrial inadaptability that is "more than moderate but 
less than rather large."  VAOPGCPREC 9-93.  

The Board is bound by the interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).  With these thoughts in 
mind, the Board will consider whether a higher evaluation is 
warranted for the appellant's PTSD.

There were additional guidelines for evaluating PTSD, i.e., 
social impairment per se will not be used as the sole basis 
for any specific percentage evaluation, but is of value only 
in substantiating the degree of disability based on all of 
the findings.  38 C.F.R. § 4.132, Note (1).  Social 
inadaptability is to be evaluated only as it affects 
industrial adaptability.  38 C.F.R. § 4.129.  It is not 
required and "not expected...that all cases will show all the 
findings specified" by the rating schedule.  38 C.F.R. § 
4.21.




Under the amended criteria effective November 7, 1996, 
38 C.F.R. § 4.130, Diagnostic Code 9411, a 100 percent 
disability evaluation is warranted for PTSD with total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

A 70 percent disability evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  Id.

A 50 percent disability evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.




A 30 percent rating is assignable under the revised 
provisions when occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
episodes of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal) due to such symptoms as 
:depressed mood, anxiety, suspiciousness, panic attacks on a 
weekly basis or less often, chronic sleep impairment, mild 
memory loss such as forgetting names, directions, recent 
events, etc.  Id.

Ratings shall be based as far as possible, upon the average 
impairments of earning capacity with the additional proviso 
that the Secretary shall from time to time readjust this 
schedule of ratings in accordance with experience.  To accord 
justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§  3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2001).  


Analysis
Duty to Assist

The Board notes that its earlier decision in this case, dated 
in November 2000, was vacated and remanded by the Court 
following the filing of a motion for remand and to stay 
proceedings by the Secretary of VA in order to ensure 
compliance with changes brought about by a new law enacted 
during the pendency of this appeal.  See Hodge, supra.  
Because of the change in the law, called the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), a remand in this case was deemed to be required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  

The VCAA was signed into law on November 9, 2000.  Among 
other things, it eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.  





On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

The Board observes that the veteran initially opposed the 
Secretary's motion for remand of the November 2000 Board 
decision on assertions that the motion failed to address the 
type of notice or what further assistance the veteran would 
be due.  Although the veteran subsequently withdrew such 
opposition to the Secretary's motion, the Board is satisfied 
that the duty to notify and the duty to assist have been met 
under the new law in this case.  

The duty to notify has been satisfied by virtue of the 
initial rating decision, Statement of the Case (SOC), 
Supplemental SOCs (SSOCs) issued during the pendency of the 
appeal, and the November 2000 Board decision.  The laws and 
regulations pertaining to increased evaluations were also 
provided.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified and authorized by him to be 
obtained.  Although service medical records have been 
determined to be unavailable, the RO used alternative sources 
of evidence to established service connection in this case.  

The veteran was afforded VA examinations in May 1994, April 
1998 and March 2000, and he proffered testimony at a hearing 
before a Hearing Officer at the RO in November 1994.  38 
U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,631 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

The veteran has not indicated the existence of any relevant 
evidence that has not already been requested and/or obtained 
by the RO.  38 U.S.C.A. § 5103A(b) (West Supp. 2001);  66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)); see also McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 344 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible.  No further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the appellant as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  In reaching this 
determination, the Board has considered the fact that the law 
with respect to the duty to assist has been significantly 
changed.  In this case, the Board finds that the veteran is 
not prejudiced by its consideration of his claim pursuant to 
this new law.  As set forth above, VA has already met all 
obligations to the veteran under this new law.  Moreover, the 
veteran has been offered the opportunity to submit evidence 
and argument on the merits of the issue on appeal, and has 
done so.  See Bernard, supra at 392-94.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

Moreover, given the completeness of the present record, which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.  


Increased Evaluation

As note earlier, VA has been unable to obtain the veteran's 
service medical records, therefore, it has a heightened duty 
to explain its findings and conclusions, and to consider 
carefully the benefit-of the-doubt rule.  Pruitt v. 
Derwinski, 2Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The evidence of record reflects 
that the RO pursued service medical records pertaining to the 
veteran through the NPRC and received verification that no 
medical records, including personnel records were on file at 
NPRC and noted it was fire related service.  The analysis set 
forth below, therefore, was undertaken pursuant to the duties 
and obligations set forth in Pruitt, Id. and O'Hare, Id.

Since the criteria for rating PTSD changed during the course 
of the current appeal, the veteran is entitled to application 
of those criteria, which are more favorable.  See Karnas, 
supra.

The veteran is currently evaluated at 50 percent disabling 
under the previous criteria, 38 C.F.R. § 4.132, Diagnostic 
Code 9411.  An evaluation of 50 percent is warranted under 
the previous criteria when symptomatology associated with 
PTSD is manifested by considerable social and industrial 
impairment.  In this case, the medical evidence shows that 
the veteran has admitted difficulty in getting along with 
people, he becomes easily agitated, and has some trouble 
remembering things and concentration.  

He also has a long history of anger, some difficulty in 
getting along with his fellow workers, and resultant 
isolation sometimes after "mouthing" off at work.  Thus, 
these symptoms approximate the criteria for a 50 percent 
evaluation under the previous criteria. 

In order to warrant the next higher evaluation of 70 percent 
under the previous criteria, 38 C.F.R. § 4.132, Diagnostic 
Code 9411, the veteran's ability to establish and maintain 
effective or favorable relationships with people must be 
severely impaired.  The medical evidence has not established 
that his ability to establish and maintain effective or 
favorable relationships with people is severely impaired nor 
has it been established that his symptoms are of such 
severity and persistence that there is severe impairment in 
his ability to obtain or retain employment. 

The Board notes that the most recent examination report shows 
that the veteran was able to successfully be employed for 
more than 40 years, that the loss of his job was due to 
downsizing, not because of his psychiatric illness, and that 
he was fully capable of returning to gainful employment.  And 
while he is socially diminished, the veteran's social 
functioning in and of itself does not approach the severe 
level of impairment contemplated in the 70 percent evaluation 
under the previous criteria.

The examination reports in general have been clear in showing 
that the veteran's social abilities have for the most part 
been adversely affected by his PTSD which repeatedly has been 
classified as not more than moderately disabling, consistent 
with not more than a 50 percent evaluation under the previous 
criteria for rating mental disorders. 

While the evidentiary record supports entitlement to an 
evaluation of 50 percent, it does not support entitlement to 
the a higher evaluation of 70 percent under either the 
previous, or the revised criteria, which became effective 
November 7, 1996. 

Under the revised criteria, the veteran has not been reported 
to experience more than occasional suicidal ideation.  He was 
not hampered by obsessional rituals of any kind which 
interfere with his routine activities.  At no time has he 
been reported to exhibit illogical speech.  He has not 
demonstrated near continuous panic.  

Depression has been a part of the symptomatic components, but 
has not affected the veteran's ability to function 
independently.  Violence has not figured in the veteran's 
behavior and he has not neglected his personal appearance.  

As such, the Board does not find that the criteria for a 70 
percent evaluation under the revised criteria have been met 
on the basis of the evidentiary record to date.

Thus, based upon the medical evidence of record, a higher 
evaluation of 70 percent for PTSD is not warranted under the 
previous or revised version of the regulations.

The Board notes that this case involves an appeal as to the 
initial rating of the veteran's psychiatric disability, 
rather than an increased rating claim where entitlement to 
compensation had previously been established.  Fenderson, 
supra at 126.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  In the case at 
hand, the Board finds that a staged rating is inappropriate.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
pertinent theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO's conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own.  In 
the veteran's case at hand, the Board notes that the RO has 
neither provided nor discussed the criteria for assignment of 
extraschedular evaluation.

The Board finds no prejudice to the veteran in discussing 
such criteria in the context of the current appellate review.  
See VAOPGCPREC 6-96.  In this regard, the veteran has had the 
opportunity to present written as well as oral argument 
referable to extra-schedular evaluation.  He has been 
afforded the opportunity to submit additional evidence to be 
considered by the RO in this regard.  He has in fact 
submitted additional evidence and presented oral as well as 
written argument.

The record shows that the veteran has, on several occasions, 
clearly expressed how his psychiatric disability has 
adversely affected his ability to work, and has commented on 
his need of care in this regard.  The veteran had every 
opportunity to present his increased rating claim before the 
RO, which implies extraschedular evaluation.  Hence, the 
Board notes no prejudice to the veteran in addressing this 
phase of his increased compensation claim.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); VAOPGCPREC 6-96.

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

The service-connected disability of PTSD has not been 
reported to markedly interfere with employment, nor has it 
required frequent inpatient care.  As the Board reported 
earlier, the veteran's employment history shows that he 
successfully maintained gainful employment for more than 
forty years with the same employer, and was terminated in a 
downsizing operation.  

His most recent examiner clearly pointed out that PTSD had 
not been a factor in preventing any kind of long time 
employment and would not be a present barrier to employment.  
Additionally, the veteran's treatment for his psychiatric 
problems has never involved inpatient care.  It therefore may 
not be said to have required frequent inpatient care.  He has 
had outpatient care.  The current 50 percent evaluation 
adequately compensates the veteran for the current nature and 
extent of severity of his PTSD.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director of the VA Compensation and Pension 
Service for review for consideration of extraschedular 
evaluation under the provisions of 38 C.F.R. § 3.321(b)(1).

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.

The Board has considered all pertinent sections of 38 C.F.R., 
Parts 3 and 4 as required by the Court in Schafrath, supra.  
In this case, the Board finds no other provision upon which 
to assign an increased evaluation.


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for PTSD is denied. 



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:


? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

